Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on February 4, 2021, the following has occurred: claim(s) 1-3, 5-6, 8, 10-12, 14, and 16-19 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaas (U.S.  Patent Pre-Grant Publication No. 2015/0227701) in view of Shankar et al. (U.S. Patent Pre-Grant Publication No. 2017/0277841) in further view of Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810).
As per independent claim 1, Nicolaas discloses a computer-implemented method, comprising: obtaining, by operation of one or more processors, patient information comprising at (See Paragraph [0060]: The parameter unit can determine the set of parameters based on information in the report and the information record is provided by a healthcare information system, which the Examiner is interpreting the healthcare information system to possess patient information that comprises a clinical condition of the patient.); searching, by operation of one or more processors, the graph based on the at least one clinical condition (See Paragraph [0159]: Based on the parameters for a patient, the algorithm evaluates, from left to right, each square node, and proceeds to the right as long as the predicates result in “true” otherwise the algorithm continues the search in other branches of the tree, which the Examiner is interpreting to encompass searching the graph based on the at least one clinical condition.); and determining, by one or more processors, a clinical conclusion based on the at least one path (See Paragraph [0148]: A decision tree that is derived from the guidelines that can output clinical recommendations that can be based on the guidelines, which the Examiner is interpreting to encompass the claimed portion.).
While Nicolaas teaches a method for obtaining, by operation of one or more processors, patient information comprising at least one clinical condition; searching, by operation of one or more processors, the graph based on the at least one clinical condition; and determining, by one or more processors, a clinical conclusion based on the at least one path, Nicolaas may not explicitly teach generating a graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion, and wherein generating the graph comprises: creating a node for a first clinical condition specified in a first rule set; creating a node for a second clinical condition specified in a second rule set; and upon determining that the 
Shankar teaches a method for generating a graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion (See Figure 5 and Paragraphs [0037]-[0038]: A knowledge graph can be formed by utilizing generated medical rules, and he example includes a first column of nodes capturing medical knowledge information at 510, and 510 shows a connection between the starting nodes of Node 1 and Node 2 to similar Nodes, that the Examiner is interpreting to encompass a loop via the respective connection lines.), and wherein generating the graph comprises: creating a node for a first clinical condition specified in a first rule set (See Paragraph [0039]: A medical probabilistic rule graph can be built that represents the full body of medical knowledge that is needed in the clinical context and the nature of the relationships between the medical entities or nodes which are the various medical knowledge factors and can be used for the template for personalization for each individual that can be modified for each patient with specific conditions and patient attributes, which the Examiner is interpreting the building of a medical probabilistic rule graph with nodes for a specific condition to encompass creating a node for a first clinical condition specified in a first rule set); creating a node for a second clinical condition specified in a second rule set (See Paragraph [0039]: A medical probabilistic rule graph can be built that represents the full body of medical knowledge that is needed in the clinical context and the nature of the relationships between the medical entities or nodes which are the various medical knowledge factors and can be used for the template for personalization for each individual that can be modified for each 
While Nicolaas/Shankar teaches the method as described above, Nicolaas/Shankar may not explicitly teach  receiving a plurality of rule sets, each respective rule set comprising one or 
Sevenster teaches a method comprising: receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion (See Paragraph [0056]: Risk parameters are user-configurable rules that can be received by the machine learning techniques to be utilized for health prediction and identifies specific conditions and conclusions such as “yes” or “no”.); and upon determining that at least one path matching the at least one clinical condition is found in the graph: highlighting, in the graph, one or more nodes associated with the at least one path (See Paragraphs [0049]-[0050]: Color coding and highlighting can be utilized to signify unique or user important the risk parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas/Shankar to include receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion; and upon determining that at least one path matching the at least one clinical condition is found in the graph: highlighting, in the graph, one or more nodes associated with the at least one path as taught by Sevenster to be added to the functions of Nicolaas/Shankar’s generation of graphs and nodes by enabling the combination to receive rules from a user and to highlight important features on the graph. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 
As per claim 2, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas further teaches wherein the graph is generated based on a plurality of graphical representations, wherein each of the plurality of graphical representations represents a respective rule set of the plurality of rule sets (See Paragraphs [0085]-[0090]: Each decision node of the decision tree may have a set of child nodes, and each decision node represents a node containing a condition and a formal rule that takes as input a set of patient characteristics and as output gives whether this condition holds given those characteristics, which the Examiner is interpreting the plurality of decision nodes and child nodes to encompass the graph is generated based on a plurality of graphical representations and the formal rule of each decision node to encompass the rule set.).
As per claim 3, Nicolaas/Shankar/Sevenster discloses the method of claims 1-2 as described above. Nicolaas further teaches wherein generating the graph further comprises: combining, by operation of one or more processors, two or more second nodes in different graphical representations indicating a same clinical conclusion (See Paragraphs [0094]-[0103]: A process is described to utilize the recommendation algorithm to return a set of recommendations for which all pre-conditions are true, and therefore hold for the entered patient data, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 4, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas further teaches wherein determining the clinical conclusion comprises: prompting, for each of the at least one path, a further first node in the path which indicates a further clinical condition not comprised in the patient information (See Paragraphs [0068]-
As per claim 5, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas further teaches modifying, by one or more processors, the graph, based on updated clinical rule, comprising: adding at least one path to the graph (See Paragraph [0061]: The path unit is updated by the parameter unit and the path unit is activated to update the predetermined paths, and when the determined paths are updated the indication of presence of a determined recommendation is updated accordingly, which the Examiner is interpreting the updated predetermined paths to encompass adding at least one path to the graph.)
 Nicolaas/Shankar may not explicitly teach a method for modifying, by one or more processors, the graph, based on updated clinical rule, comprising: removing at least one path from the graph.
Sevenster teaches a method for modifying, by one or more processors, the graph, based on updated clinical rule, comprising: removing at least one path from the graph (See Paragraph [0070]: The risk dependency component may modify the obtained graph by removing one or more nodes or edges from the obtained graph, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas/Shankar to include removing at least one path from the graph as taught by Sevenster to be added to the functions of Nicolaas/Shankar’s generation of graphs and nodes. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas/Shankar with Sevenster with the motivation of improving efficiency of computing risk (See Background of Sevenster in Paragraph [0002]).
As per claim 6, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the at least one first node comprises a plurality of first nodes, and some of the first nodes form a loop via respective connection lines. 
Shankar teaches a method wherein the at least one first node comprises a plurality of first nodes, and some of the first nodes form a loop via respective connection lines (See Figure 5 and Paragraph [0059]: The example includes a first column of nodes capturing medical knowledge information at 510, and 510 shows a connection between the starting nodes of Node 1 and Node 2 to similar Nodes, that the Examiner is interpreting to encompass a loop via the respective connection lines.). It would have been obvious to one of ordinary skill in the art before the 
As per claim 7, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result.
Shankar teaches a method for wherein the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result (See Paragraph [0059]: The first column of nodes capturing medical knowledge information and the second column of nodes capturing medical metrics that can be high blood pressure, and the third column of nodes capturing possible ailments, or diseases and disorders, which the Examiner is interpreting the first and second column to encompass the clinical condition is a patient symptom, and the third column to encompass a diagnosis result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include that the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
As per claim 8, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the patient information further comprises a 
Shankar teaches a method wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease (See Paragraphs [0033] and [0059]: The plurality of risk models can be associated with a given disease based on patient attributes and the third column of nodes capturing possible ailments, or diseases and disorders, and the third column of nodes capturing possible ailments, or diseases and disorders, which the Examiner is interpreting to encompass the claimed portion.); and wherein the clinical condition is a level of the disease (See Paragraph [0054]: Risk level assessments can be acquired based on applying the patient attributes to the medical probabilistic rule graph, which the Examiner is interpreting to encompass the claimed portion.), and the clinical conclusion is a therapeutic scheme (See Paragraph [0059]: The fourth column of nodes capturing medical interventions or treatments, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include that wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease; wherein the clinical condition is a level of the disease, and the clinical conclusion is a therapeutic scheme as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
As per claim 9, Nicolaas/Shankar/Sevenster discloses the method of claim 1 as described above. Nicolaas may not explicitly teach wherein the rule set comprises two or more rules, and the respective rules have a same initial node and/or a same second node.
Shankar teaches a method wherein the rule set comprises two or more rules, and the respective rules have a same initial node and/or a same second node (See Paragraph [0061]: The individual patient may start at a node and then follows a probabilistic rule graph based on patient attributes to identify a medical treatment for the patient based on their attributes, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nicolaas to include that wherein the rule set comprises two or more rules, and the respective rules have a same initial node and/or a same second node as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
As per independent claim 10, Nicolaas discloses a system, comprising: one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: obtaining patient information comprising at least one clinical condition (See Paragraph [0060]: The parameter unit can determine the set of parameters based on information in the report and the information record is provided by a healthcare information system, which the Examiner is interpreting the healthcare information system to possess patient information that comprises a clinical condition of the patient.); searching the graph based on the at least one clinical condition (See Paragraph [0159]: Based on the parameters for a patient, the algorithm 
While Nicolaas teaches a system for obtaining patient information comprising at least one clinical condition; searching the graph based on the at least one clinical condition; and determining a clinical conclusion based on the at least one path, Nicolaas may not explicitly teach generating a graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion, and wherein generating the graph comprises: creating a node for a first clinical condition specified in a first rule set; creating a node for a second clinical condition specified in a second rule set; and upon determining that the first and second clinical conditions match, combining the node for the first clinical condition and the node for the second clinical condition.
Shankar teaches a system for generating a graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion (See Figure 5 and Paragraphs [0037]-[0038]: A knowledge graph can be formed by utilizing generated medical 
While Nicolaas/Shankar teaches the system as described above, Nicolaas/Shankar may not explicitly teach receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion; and upon determining that at least one path matching the at least one clinical condition is found in the graph: highlighting, in the graph, one or more nodes associated with the at least one path.
Sevenster teaches a system for receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion (See Paragraph [0056]: Risk 
As per claim 11, Nicolaas/Shankar/Sevenster discloses the system of claim 10 as described above. Nicolaas further teaches wherein the graph is generated based on a plurality of graphical representations, wherein each of the plurality of graphical representations represents a respective rule set of the plurality of rule sets (See Paragraphs [0085]-[0090]: Each decision node of the decision tree may have a set of child nodes, and each decision node represents a node containing a condition and a formal rule that takes as input a set of patient characteristics and as 
As per claim 12, Nicolaas/Shankar/Sevenster discloses the system of claims 10-11 as described above. Nicolaas further teaches wherein generating the graph further comprises combining two or more second nodes in different graphical representations indicating a same clinical conclusion (See Paragraphs [0094]-[0103]: A process is described to utilize the recommendation algorithm to return a set of recommendations for which all pre-conditions are true, and therefore hold for the entered patient data, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Nicolaas/Shankar/Sevenster discloses the system of claim 10 as described above. Nicolaas further teaches wherein the set of computer program instructions when executed performs actions of: prompting, for each of the at least one path, a further first node in the path which indicates a further clinical condition not comprised in the patient information (See Paragraphs [0068]-[0069]: The violation indicating unit that the condition of the proposed path violates the proposed path condition node and the divergence detector arranged for detecting a divergence between the path determined by the path unit and the proposed path and the most convincing reason may be identified because the conditions further down the proposed path may sometimes not be decisive for the error, which the Examiner is interpreting to encompass the claimed portion.); in response to obtaining subsequent patient information comprising the further clinical condition, determining a path from the at least one path (See Paragraphs [0061]: The path unit is updated by the parameter unit and the path unit is 
As per claim 14, Nicolaas/Shankar/Sevenster discloses the system of claim 10 as described above. Nicolaas may not explicitly teach wherein the at least one first node comprises a plurality of first nodes, and some of the first nodes form a loop via respective connection lines.
Shankar teaches a system wherein the at least one first node comprises a plurality of first nodes, and some of the first nodes form a loop via respective connection lines (See Figure 5 and Paragraph [0059]: The example includes a first column of nodes capturing medical knowledge information at 510, and 510 shows a connection between the starting nodes of Node 1 and Node 2 to similar Nodes, that the Examiner is interpreting to encompass a loop via the respective connection lines.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nicolaas to include a plurality of first node and those nodes form a loop via the respective connection lines as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
As per claim 15, Nicolaas/Shankar/Sevenster discloses the system of claim 10 as described above. Nicolaas may not explicitly teach wherein the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result.
Shankar teaches a system for wherein the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result (See Paragraph [0059]: The first column of nodes capturing medical knowledge information and the second column of nodes capturing medical metrics that can be high blood pressure, and the third column of nodes capturing possible ailments, or diseases and disorders, which the Examiner is interpreting the first and second column to encompass the clinical condition is a patient symptom, and the third column to encompass a diagnosis result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nicolaas to include that the clinical condition is a patient symptom and the clinical conclusion is a diagnosis result as taught by Shankar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas with Shankar with the motivation of improving medical analysis of medical information (See Background of Shankar in Paragraph [0005]).
As per claim 16, Nicolaas/Shankar/Sevenster discloses the system of claim 10 as described above. Nicolaas may not explicitly teach wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease; and wherein the clinical condition is a level of the disease, and the clinical conclusion is a therapeutic scheme.
Shankar teaches a system wherein the patient information further comprises a disease, and the path further comprises a start node, the start node indicating a disease (See Paragraphs [0033] and [0059]: The plurality of risk models can be associated with a given disease based on patient attributes and the third column of nodes capturing possible ailments, or diseases and disorders, and the third column of nodes capturing possible ailments, or diseases and disorders, 
As per independent claim 17, Nicolaas discloses a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: obtain the patient information comprising at least one clinical condition (See Paragraph [0060]: The parameter unit can determine the set of parameters based on information in the report and the information record is provided by a healthcare information system, which the Examiner is interpreting the healthcare information system to possess patient information that comprises a clinical condition of the patient.); search the graph based on the at least one clinical condition (See Paragraph [0159]: Based on the parameters for a patient, the algorithm evaluates, 
While Nicolaas teaches a computer-readable medium for obtain the patient information comprising at least one clinical condition; search the graph based on the at least one clinical condition; and determine a clinical conclusion based on the at least one path, Nicolaas may not explicitly teach generate a graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a clinical conclusion, and wherein generating the graph comprises: create a node for a first clinical condition specified in a first rule set; create a node for a second clinical condition specified in a second rule set; and upon determining that the first and second clinical conditions match, combine the node for the first clinical condition and the node for the second clinical condition.
Shankar teaches a computer-readable medium for generate a graph including at least one loop based on the plurality of rule sets, wherein a first rule of at least one of the plurality of rule sets is indicated with a path comprising at least one first node and a second node, the at least one first node indicating a clinical condition and the second node indicating a 
While Nicolaas/Shankar teaches the computer-readable medium as described above, Nicolaas/Shankar may not explicitly teach receive a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion; and upon determining that the at least one path matching the at least one clinical condition is found in the graph: highlight, in the graph, one or more nodes associated with the at least one path.
Sevenster teaches a computer-readable medium comprising: receive a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion (See Paragraph [0056]: Risk parameters are user-configurable rules that can be received by the machine learning techniques to be utilized for health prediction and identifies specific conditions and conclusions such as “yes” or “no”.); and upon determining that the at least one path matching the at least one clinical condition is found in the graph: highlight, in the graph, one or more nodes associated with the at least one path (See Paragraphs [0049]-[0050]: Color coding and highlighting can be utilized to signify unique or user important the risk parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Nicolaas/Shankar to include receiving a plurality of rule sets, each respective rule set comprising one or more respective rules, wherein at least one rule of at least one of the plurality of rule sets indicates a clinical condition and a clinical conclusion; and upon determining that at least one path matching the at least one clinical condition is found in the graph: highlighting, in the graph, one or more nodes associated with the at least one path as taught by Sevenster to be added to the functions of Nicolaas/Shankar’s generation of graphs and nodes by enabling the combination to receive rules from a user and to highlight important features on the graph. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nicolaas/Shankar with Sevenster with the motivation of improving efficiency of computing risk (See Background of Sevenster in Paragraph [0002]).
As per claim 18, Nicolaas/Shankar/Sevenster discloses the computer-readable medium of claim 17 as described above. Nicolaas further teaches wherein the graph is generated based on a 
As per claim 19, Nicolaas/Shankar/Sevenster discloses the computer-readable medium of claims 17-18 as described above. Nicolaas further teaches wherein generating the graph further comprises: combine two or more second nodes in different graphical representations indicating a same clinical conclusion (See Paragraphs [0094]-[0103]: A process is described to utilize the recommendation algorithm to return a set of recommendations for which all pre-conditions are true, and therefore hold for the entered patient data, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 20, Nicolaas/Shankar/Sevenster discloses the computer-readable medium of claims 17-18 as described above. Nicolaas further teaches the program instructions executable by the processor cause the processor to: prompt, for each of the at least one path, a further first node in the path which indicates a further clinical condition not comprised in the patient information (See Paragraphs [0068]-[0069]: The violation indicating unit that the condition of the proposed path violates the proposed path condition node and the divergence detector arranged for detecting a divergence between the path determined by the path unit and the proposed path and the most convincing reason may be identified because the conditions further down the proposed .
	

Response to Arguments
In the Remarks filed on February 4, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and/or amended claims would overcome the 35 U.S.C. 101 rejection(s) and the 35 U.S.C. 102 rejection(s). The Examiner disagrees that the newly added and/or amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Applicant argues that the amended claims overcome the 35 U.S.C. 101 rejection(s) because the claims are now directed to patent eligible subject matter; and (2) the dependency of the claims to the independent claims that were overcome in the 35 U.S.C. 102 rejection(s) make the dependent claims rejected under 35 U.S.C. 103 rejection(s) patentable.
In response to argument (1), the Examiner agrees with the Applicant that the amended claims integrate the abstract idea into a practical application and the amended claims have overcome the 35 U.S.C. 101 rejection(s). The 35 U.S.C. 101 rejection(s) have been withdrawn.
In response to argument (2), the Examiner agrees with the Applicant in reference to the 35 U.S.C. 102 rejection(s), however the Examiner disagrees with the Applicant in reference to the 35 U.S.C. 103 rejection(s). The Examiner has added Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810) to address the newly amended claims. The Examiner has withdrawn the 35 U.S.C. 102 rejection(s), however the 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livesay et al. (U.S. Patent Pre-Grant Publication No. 2019/0189287), Saigal et al. (U.S. Patent Pre-Grant Publication No. 2012/0047105), and Putora et al. ("Objective Consensus from Decision Trees").
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626